UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 7, 2010 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 0-22760 48-1099142 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (913) 647-0158 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On September 7, 2010, Elecsys Corporation issued a press release announcing its financial results for the first quarter ended July 31, 2010.A copy of the press release is furnished under Item 9.01 of this Form 8-K as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (c)EXHIBITS.The following exhibits are filed herewith: 99.1Press Release dated September 7, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 7, 2010 ELECSYS CORPORATION By: /s/ Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number
